Opinion by
Judge Peters:
A petition should contain a concise statement of the facts which constitute plaintiff’s cause of action, and set forth his claims with such certainty as to enable the court to determine the precise extent of relief (taking the facts as stated to be true) to which he is entitled, and the judgment that should be rendered in the case.
The petition in this case sets out by stating that the plaintiff is the owner and entitled to the possession of a tract of land in Lawrence county, Kentucky, containing about fifty acres— and after describing the land by metes and bounds — it is then alleged that “the larger portion of which is the property of the plaintiff” — thus contradicting the previous averment that he owned all of the land. Moreover he described the tract as containing about fifty acres, of which he owns the larger portion. From that description how could the court determine how much land he was entitled to? First, there might be more, or there might be less than fifty acres. And second, what portion of the land that is really in the tract that appellant is entitled to is not stated; whether two-thirds or nine-tenths or any other quantity the court is left to guess. The demurrer was properly sustained and the judgment must be affirmed.